Citation Nr: 0602596	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  95-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than August 28, 
2000, for a grant of total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1945 to July 1947.  

The earlier effective date matter on appeal comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision by the White River Junction, Vermont, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2002, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The Board 
remanded the earlier effective date issue on appeal for 
additional development in August 2003 under docket number 02-
00 063.  

In a separate August 2003 decision under the docket number 
95-27 245 the issues of entitlement to service connection for 
arthritis of the right hand and for carpal tunnel syndrome of 
the right hand and entitlement to initial separate ratings in 
excess of 20 percent for residuals of frostbite of the hands 
were also remanded for additional development.  It was noted 
that these service connection and separate ratings issues had 
been remanded by the United States Court of Appeals for 
Veterans Claims (Court) in August 2002 and that the veteran 
was represented in these matters by a private attorney.  

By correspondence dated January 5, 2006, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board notes that in August 2003 the issue listed on the 
title page of this decision was remanded additional 
development.  A review of the appellate record reveals that 
in August 2005 a supplemental statement of the case was 
issued addressing the earlier effective date matter on appeal 
and that on January 3, 2006, the veteran's service 
representative submitted a brief on this sole issue.  There 
is no indication in the record, however, as to any 
development or further action on the service connection or 
separate rating issues since the Board's August 2003 remand.  
Nor is there any report demonstrating why the earlier 
effective date issue on appeal was certified to the Board 
under the present docket number.  

The Board notes that the veteran's service connection and 
separate rating claims apparently remain on appeal and, if 
so, are inextricably intertwined with the present issue of 
entitlement to an earlier effective date.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  An appropriate VA agency of original 
jurisdiction should review the present 
record to determine which issues remain 
on appeal and to clarify the issues 
concerning private attorney 
representation and docket number 
assignment.  The veteran and his 
representative(s) should be promptly 
notified of the findings of this 
investigation and allowed an appropriate 
amount of time for a response.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal must be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative(s) should be furnished 
supplemental statements of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

